Case 8:21-cv-01158-VMC-AEP Document 30 Filed 08/25/21 Page 1 of 7 PageID 139




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

   LAWRENCE BOUDREAU and
   WANDA BOUDREAU,

         Plaintiffs,
   v.                                    Case No. 8:21-cv-1158-VMC-AEP

   SHERIFF CHRIS NOCCO,
   in his official capacity as
   Sheriff of Pasco County,

        Defendant.
   ______________________________/

                                   ORDER

         This matter is before the Court on consideration of

   Plaintiffs Lawrence Boudreau and Wanda Boudreau’s Motion to

   Strike Defendant’s Affirmative Defenses and/or to Treat Them

   as Denials (Doc. # 28), filed on August 13, 2021. Defendant

   Sheriff Chris Nocco responded on August 24, 2021. (Doc. #

   29). For the reasons that follow, the Motion is granted in

   part and denied in part.

   I.    Background

         The Boudreaus initiated this action against Nocco, in

   his official capacity as Sheriff of Pasco County, on May 13,

   2021. (Doc. # 1). The complaint asserts two counts: for

   violation of Title II of the Americans with Disabilities Act




                                     1
Case 8:21-cv-01158-VMC-AEP Document 30 Filed 08/25/21 Page 2 of 7 PageID 140




   (ADA)    (Count    I)   and     violation         of    Section      504   of   the

   Rehabilitation Act (Count II). (Id.).

         After his motion to dismiss was granted in part and

   denied   in    part,    Nocco    filed     his     answer      and    affirmative

   defenses on July 30, 2021. (Doc. # 23). Therein, Nocco asserts

   eight affirmative defenses. (Id. at 5-7).

         Now, the Boudreaus seeks to strike or, alternatively,

   treat    the   first    seven    affirmative            defenses     as    specific

   denials. (Doc. # 28). Nocco has responded (Doc. # 29), and

   the Motion is ripe for review.

   II.   Legal Standard

         “Affirmative      defenses       are        subject      to    the    general

   pleading requirements of Federal Rule of Civil Procedure 8.”

   Carrero v. Citimortgage, Inc., No. 8:15-cv-2915-VMC-AAS, 2016

   WL 1464108, at *2 (M.D. Fla. Apr. 14, 2016). Rule 8(b)(1)(A)

   requires that a party “state in short and plain terms its

   defenses to each claim asserted against it.” Fed. R. Civ. P.

   8(b)(1)(A). “[T]his Court finds persuasive the logic of those

   district courts in the Eleventh Circuit that have found that

   affirmative     defenses      should     not      be    held   to    the    Twombly

   pleading       standard.”       Nobles       v.        Convergent      Healthcare

   Recoveries, Inc., No. 8:15-cv-1745-JSM-MAP, 2015 WL 5098877,

   at *2 (M.D. Fla. Aug. 31, 2015).


                                          2
Case 8:21-cv-01158-VMC-AEP Document 30 Filed 08/25/21 Page 3 of 7 PageID 141




          Affirmative defenses challenged by a motion to strike

   are also evaluated under Rule 12(f), which provides that a

   “court may strike from a pleading an insufficient defense or

   any    redundant,     immaterial,       impertinent,     or    scandalous

   matter.” Fed. R. Civ. P. 12(f). Although the Court has broad

   discretion in ruling on a motion to strike, such motions are

   disfavored     due   to   their   “drastic    nature”    and   are    often

   considered “time wasters.” Royal Ins. Co. of Am. v. M/Y

   Anastasia, No. 95-cv-30498, 1997 WL 608722, at *3 (N.D. Fla.

   Jan. 30, 1997); Molina v. SMI Sec. Mgmt., Inc., No. 11-24245-

   CIV,    2013   WL    12092070,     at    *4   (S.D.     Fla.   Mar.    22,

   2013)(“Motions to strike . . . are disfavored by courts.”).

          Thus, “[a]n affirmative defense will only be stricken .

   . . if the defense is ‘insufficient as a matter of law.’”

   Microsoft Corp. v. Jesse’s Computs. & Repair, Inc., 211 F.R.D.

   681, 683 (M.D. Fla. 2002)(citation omitted). An affirmative

   “defense is insufficient as a matter of law only if: (1) on

   the face of the pleadings, it is patently frivolous, or (2)

   it is clearly invalid as a matter of law.” Id. “To the extent

   that a defense puts into issue relevant and substantial legal

   and factual questions, it is ‘sufficient’ and may survive a

   motion to strike, particularly when there is no showing of

   prejudice to the movant.” Reyher v. Trans World Airlines,


                                       3
Case 8:21-cv-01158-VMC-AEP Document 30 Filed 08/25/21 Page 4 of 7 PageID 142




   Inc.,   881    F.   Supp.    574,   576    (M.D.    Fla.   1995)(citation

   omitted).

   III. Analysis

         The     Boudreaus     seek    to    strike   Nocco’s    affirmative

   defenses 1-7 or, alternatively, to treat them as specific

   denials. (Doc. # 28 at 3). Nocco has withdrawn affirmative

   defenses 4 and 5 (Id. at 4), so the Court grants the Motion

   as to these defenses and strikes them. As to the other

   affirmative     defenses,     the   Boudreaus      argue   that   they   are

   subject to being stricken or being treated as specific denials

   because they are not true affirmative defenses. (Id. at 3).

         In affirmative defense 1, Nocco asserts that “Florida

   law prohibits the use of golf carts on public sidewalks and

   Sheriff Nocco did not deny [the Boudreaus] of the benefit of

   services, programs or activities of his office, nor did he

   otherwise discriminate against [them] . . . .”               (Doc. # 23 at

   5). Affirmative defense 2 provides that the Boudreaus “are

   not entitled to compensatory damages where there are no facts

   which support an allegation that Sheriff Nocco acted with

   discriminatory intent.” (Id. at 6). Affirmative defense 3

   states that the Boudreaus “are not entitled to a permanent

   injunction prohibiting Sheriff Nocco from enforcing Florida

   law and/or County ordinances because they have not suffered


                                         4
Case 8:21-cv-01158-VMC-AEP Document 30 Filed 08/25/21 Page 5 of 7 PageID 143




   irreparable injury.” (Id.). In affirmative defenses 6 and 7,

   Nocco    asserts      that    the     Boudreaus      did       not   request    an

   accommodation as defined by the ADA or Rehabilitation Act.

   (Id. at 6-7).

          The Boudreaus are correct that affirmative defenses 1-3

   and 6-7 deny the merits of their claims, rather than asserting

   true    affirmative     defenses      to     such    claims.     See    Adams   v.

   Jumpstart Wireless Corp., 294 F.R.D. 668, 671 (S.D. Fla.

   2013)(“An affirmative defense is one that admits to the

   complaint, but avoids liability, wholly or partly, by new

   allegations      of    excuse,      justification,       or     other   negating

   matters. A defense that simply points out a defect or lack of

   evidence    in   the    plaintiff’s         case    is   not    an   affirmative

   defense.” (citations omitted)).

          Nevertheless, the Court will not strike them. “[W]hen a

   party    incorrectly         labels    a     negative      averment       as    an

   affirmative defense rather than as a specific denial, the

   proper remedy is not [to] strike the claim, but rather to

   treat [it] as a specific denial.” Lugo v. Cocozella, LLC, No.

   12-80825-CIV, 2012 WL 5986775, at *1 (S.D. Fla. Nov. 29,

   2012); see also Premium Leisure, LLC v. Gulf Coast Spa Mfrs.,

   Inc., No. 8:08-cv-1048-SCB-EAJ, 2008 WL 3927265, at *3 (M.D.

   Fla. Aug. 21, 2008)(“The first affirmative defense at issue


                                           5
Case 8:21-cv-01158-VMC-AEP Document 30 Filed 08/25/21 Page 6 of 7 PageID 144




   states that Premium Leisure has failed to state a claim. This

   is   a    denial   of    Premium    Leisure’s   claim,   rather   than   an

   affirmative defense.         As such, the Court will treat it as a

   denial and not strike it.”). Furthermore, these defenses

   serve the laudable purpose of letting the Boudreaus know

   Nocco’s position in this case. See Muschong v. Millennium

   Physician Grp., LLC, No. 2:13-cv-705-SPC-CM, 2014 WL 3341142,

   at *3 (M.D. Fla. July 8, 2014)(“Whether regarded as a specific

   denial or an affirmative defense, Defendants’ invocation of

   standing     still      ‘serve[s]    the laudable purpose    of   placing

   Plaintiff and the Court on notice of certain issues Defendant

   intends to assert against Plaintiff’s claims.’” (citation

   omitted)). Thus, the Court deems affirmative defenses 1-3 and

   6-7 as specific denials but will not strike them.

            Accordingly, it is now

            ORDERED, ADJUDGED, and DECREED:

            Plaintiffs Lawrence Boudreau and Wanda Boudreau’s Motion

   to Strike Defendant’s Affirmative Defenses and/or to Treat

   Them as Denials (Doc. # 28) is GRANTED in part and DENIED in

   part. As they have been withdrawn, affirmative defenses 4 and

   5 are stricken. Affirmative defenses 1-3 and 6-7 are treated

   as specific denials and will not be stricken.




                                          6
Case 8:21-cv-01158-VMC-AEP Document 30 Filed 08/25/21 Page 7 of 7 PageID 145




         DONE and ORDERED in Chambers in Tampa, Florida, this

   25th day of August, 2021.




                                     7
